Citation Nr: 1101093	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-23 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to May 1988 
and from November 1989 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied service connection for PTSD.  A videoconference Board 
hearing was held at the RO in June 2009 before the undersigned 
Acting Veterans Law Judge and a copy of the hearing transcript 
has been added to the record.  

In August 2009, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.


FINDING OF FACT

The competent evidence indicates that the Veteran has been 
diagnosed as having PTSD based on a corroborated in-service 
stressor.  




CONCLUSION OF LAW

Posttraumatic stress disorder was incurred during service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).  To the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in proceeding 
with the issue on appeal given the favorable nature of the 
Board's decision with regard to the pending claim.  

The appellant seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  As with 
any claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 U.S.C.A. 
§ 5107.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

38 C.F.R. § 3.304(f), the regulation governing the establishment 
of service connection for PTSD, was modified effective July 13, 
2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 
41092 (July 15, 2010) (correcting a clerical error in the Federal 
Register publication of July 13, 2010).  This change is effective 
for all claims, such as the present claim, currently pending 
before VA.  This change had the effect of liberalizing the 
evidentiary requirements for verification of a Veteran's claimed 
stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a 
Veteran's lay testimony alone may establish the incurrence of an 
in-service stressor if such stressor is consistent with the 
circumstances of the Veteran's service, involves a fear of 
hostile military or terrorist activity, and is found by a VA 
psychiatrist or psychologist to be sufficient to support a 
diagnosis of PTSD.  Clear and convincing evidence to the contrary 
may, however, rebut such a presumption.  Id.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD diagnosis 
will vary depending upon whether the appellant engaged in 
"combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2008); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat requires that the 
appellant have personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  If 
the VA determines the Appellant engaged in combat with the enemy 
and her alleged stressor is combat-related, then the lay 
testimony or written statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such testimony 
is found to be "satisfactory," i.e., credible and "consistent 
with circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. 
at 98.  

If, however, the VA determines either that the appellant did not 
engage in combat with the enemy or that she did engage in combat, 
but that the alleged stressor is not combat related, then her lay 
testimony, in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates her testimony or statements.  
Id.   Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the Court 
stated, "If the [appellant] engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence of 
the presence of in-service stressors").  If, however, the 
appellant was not engaged in combat, she must introduce 
corroborative evidence of her claimed in-service stressors.  In 
the present case, the appellant's DD-214 is negative for award of 
the Combat Infantryman's Badge, Purple Heart Medal, or similar 
award indicative of participation of combat, and she does not 
claim combat participation; thus, there must be credible 
supporting evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on in-
service personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are not 
limited to: request for transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavioral 
changes.  In cases involving personal assault, the existence of a 
stressor in service does not have to be proven by the 
"preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. 
App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 
(1999).

As an initial matter, the Board notes the appellant has presented 
various diagnoses of PTSD.  She has received extensive VA 
outpatient treatment for various psychiatric symptoms since 
service separation, and has been diagnosed with PTSD on several 
occasions.  As recently as an August 2010 VA psychiatric clinical 
notation, the appellant was noted to have PTSD secondary to an 
alleged military sexual trauma.  Overall, VA medical treatment 
evidence suggests a diagnosis of PTSD is warranted, and thus a 
current diagnosis of PTSD is accepted by the Board.  

Next, the Board must consider whether the appellant has presented 
evidence of an in-service stressor event subject to verification.  
In her statements to VA, the appellant has recounted undergoing 
sexual harassment on several occasions during military service.  
She has also reported experiencing a sexual assault which 
allegedly occurred in approximately June 1991 while on a 
temporary duty assignment with another soldier.  She has stated 
that upon returning to her hotel room one evening, she was 
sexually assaulted by another soldier.  She did not initially 
report this incident to military authorities.  

In support of her claim, the appellant has submitted a statement 
from a fellow soldier, who confirmed the Veteran and the alleged 
perpetrator were assigned to a temporary duty assignment together 
for several months, and they had an acrimonious professional 
relationship.  Additionally, the Veteran submitted an award 
citation confirming her participation in a temporary duty 
assignment in May, June, and July 1991.  

Review of the Veteran's service treatment records indicate she 
sought mental health treatment in November 1991for suicidal 
ideation secondary to stress and marital problems.  The Veteran 
later stated that she sought psychiatric treatment at that time 
secondary to symptoms resulting from the June 1991 sexual 
assault, but did not want to reveal the true source of her 
symptoms at that time.  

Based on this evidence, the Board finds the appellant's alleged 
stressors to be verified by sufficient corroborating evidence.  
According to the U.S. Court of Appeals for Veterans Claims 
(Court), the appellant need not submit evidence of personal 
participation in stressful events; he or she need only submit, or 
point the VA to, "independent evidence of the occurrence of a 
stressful event, [which] . . . implies his personal exposure."  
Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  In the 
present case, such a burden has been met.  In light of the 
Court's holding in Pentecost, and resolving all reasonable doubt 
in the Veteran's favor, the Board finds her alleged sexual 
assault in 1991 to be sufficiently confirmed in the record.  The 
Board also notes that the Veteran testified at a video hearing in 
June 2009 before the undersigned Acting Veterans Law Judge who 
found her testimony credible.  

As noted above, the appellant has been diagnosed as having PTSD 
based on her reported in-service stressor event of sexual trauma.  
Therefore, in light of 38 U.S.C.A. § 5107, service connection for 
PTSD is warranted.  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


